DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants amendment filed September 2, 2022 has been received and entered.  Claim 11 has been canceled.  Accordingly, claims 1-10 and 12 are pending in the instant application, of which claim 12 has been withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The rejection of claims 1-10 as not directed to patent eligible subject matter is maintained.  
	Applicants are asserting that claim 1 has been amended to recite a pharmaceutically acceptable diluent, carrier, excipient or adjuvant.  Applicants further assert that claim 1 is markedly different from its closest occurring natural counterpart.
	Applicants arguments have been fully considered, but are not found to be persuasive.
	Applicant’s are respectfully directed to their own specification, page 11, which sets forth that “diluents” include “water.”  As water is a naturally occurring molecule always present in combination with any living bacteria strain, the combination of a bacterial strain (which contains the naturally occurring glycan of Formula I) and water remains a product of nature.  Applicant’s recitation of “vaccine” is merely an intended use of the composition, and does not impart any additional structural element to the composition of the claimed glycan and water.  Accordingly, the composition as claimed remains a product of nature.

Based upon an analysis with respect to the claim as a whole, claim(s) 1-10 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claim one is directed to:
	A vaccine comprising an immunogenic glycan compound with a poly-β-1,4-ManNAc repeating-unit structure modified with at least one 6-linked phosphoglycerol, an attenuated C. perfringens cell bearing the glycan or a bacteria engineered to heterologously express the glycan, and a pharmaceutically acceptable diluent, carrier, excipient or adjuvant.
 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
 
Answer to Step 1A:  Yes, claim 1 is directed toward a composition of matter.
 
Step 2: Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions)?
 
Step 2 comprises two, respective steps: Step 2A Prong 1 and Step 2A Prong 2.
Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
A claimed product is ‘directed to’ a natural phenomenon if the product of the claim is not ‘markedly different’ from its closest-occurring natural counterpart.
Thus, as a whole, at least claim 1 is broad enough to be directed to a composition comprising naturally-occurring poly-β-1,4-ManNAc repeating-unit structures modified with at least one 6-linked phosphoglycerol.  Applicant’s further define this structure as Formula 1.  Applicants specification (paragraph 67) sets forth that “the surface polysaccharide antigen from C. perfringens HN13 is a specific example of a glycan conforming to Formula 1.”  
Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 12-398 (June 13, 2013):  
Nor are Myriad's claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule. Myriad's claims are simply not expressed in terms of chemical composition, nor do they rely in any way on the chemical changes that result from the isolation of a particular section of DNA. Instead, the claims understandably focus on the genetic information encoded in the BRCA1 and BRCA2 genes. …claim is concerned primarily with the information contained in the genetic sequence, not with the specific chemical composition of a particular molecule.(Id., emphasis added).
 	Similar to the issue in Myriad, Applicants did not create glycans with poly-β-1,4-ManNAc repeating-unit structure modified with at least one 6-linked phosphoglycerol.  The act of isolating a glycan from C. perfringens HN13 does not endow the naturally-occurring glycan with any new property that the C. perfringens HN13 glycan did not have in nature; on the contrary, the glycan of Formula 1 is the same as C. perfringens HN13 glycan found in nature having the identical structure and function.  
In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1335-1336 (Fed. Cir. 2014) (“Natural phenomena, including naturally occurring organisms, are not patentable.”).  Further, the Supreme Court precedent teaches that neither isolating natural products nor combining them together represents an act of invention that would transform these naturally occurring products into patent eligible subject matter unless their combination results in something "markedly different” which is not the case here.  See Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013).  See also Funk Bros. Seed Co. v. Kalolnoculant Co., 333 US 127, 132 (1948).
For example, in Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a powder … base and packaged for sale to and use by agriculturists in the inoculation of the seeds of leguminous plants.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948).γ  Nevertheless, the Supreme Court concluded that such a mixture of bacteria was not patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Id. at 130. 
Thus, the Supreme Court did not find that routine production and extraction steps resulted in a product that was "markedly different" from the product of nature including the production of powdered samples.  That is, more is required than “well-understood, routine, conventional activity already engaged in by the scientific community” to transform patent ineligible subject matter into patent eligible subject matter. See Mayo, 132 S.Ct. at 1298, 1294. See also Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016)
This should be contrasted with cases like Chakrabarty where the Supreme Court found that, in contrast to the mixture of bacteria in Funk Brothers, “the patentee ha[d] produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility.” Diamond v. Chakrabarty, 447 U.S. 303, 310 (1980).    
 
Answer to Step 2A Prong 1:
‘Yes’ the claim recites a natural product (‘natural phenomenon’).
 
Step 2A, Prong 2:  Does the claim recite additional elements that integrate the natural product into a practical application?
 
‘Integration into a practical application” according to the most recent PEG guidance:
 

Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
 
There is no additional element in claim 1 aside from the naturally-occurring product and therefore the naturally-occurring product of claim 1 cannot demonstrate integration into a practical application.  Moreover, claim 1 is a product claim and not a method claim and does not recite any physical manifestation of any application whatsoever.  Thus:
 
      -There is no showing of an improvement,
      - The claim does not apply the product of nature to a particular treatment,
      - The claim does not effect a transformation or reduction to a different state or thing.
 
 
The claim is also not directed to a method for treating or even applying the claimed product.
Answer to Step 2A, Prong 2:
‘No’, the claim does not recite additional elements that integrate the JE into a practical application.
 
Answer to Step 2A:
 Yes, the claim is directed to a Judicial Exception.
 
Step 2B: Does the claim recite additional elements that amount to significantly more than the JE?
 
As discussed under Step 2A, prong 1, there are no additional elements claimed in addition to the JE within instant claim 1 which is directed to naturally occurring glycans.  
 
Accordingly, claims 1-10 are not patent-eligible for the reasons explained above.

	For the reasons set forth above, as well as reasons of record, this rejection is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	The rejection of claims 2 and 6 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, a written description rejection is withdrawn in view of Applicants amendment. 

3.	The rejection of claim 3, for the phrase "such as" rendering the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention is maintained.  See MPEP § 2173.05(d).
	Applicants have not provided any amendment or response to this rejection.  
	Accordingly, this rejection is maintained for reasons of record.

4.	The rejection of claims 2 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being vague and indefinite in the use of the phrase "analogue/modified" is withdrawn in view of Applicants amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	The rejection of claim(s) 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al is maintained.
	Applicants have not provided any response to this rejection.  
	Applicant’s recitation of “vaccine” is merely an intended use of the composition, and does not impart any additional structural element to the composition of the claimed glycan and water.  Accordingly, the composition as claimed remains anticipated by the disclosure of Kumar et al.
	Accordingly, this rejection is maintained for reasons of record.
The claims are drawn to a vaccine comprising an immunogenic glycan compound with a poly-β-1,4-ManNAc repeating-unit structure modified with at least one 6-linked phosphoglycerol, an attenuated C. perfringens cell bearing the glycan or a bacteria engineered to heterologously express the glycan, and a pharmaceutically acceptable diluent, carrier, excipient or adjuvant.
	Kumar et al (Journal of Bacteriology  Vol. 195, No. 10, pp 2262-2269, 2013) disclose of C. perfringens strain HN13 paste thawed in a buffer.  (See abstract, page 2263).  Kumar et al further disclose of isolating cellular material via centrifugation.  (See page 2263).
	Given that Kumar et al disclose of isolating cellular material from C. perfringens strain HN13, which inherently comprises glycans as set forth in the instantly recited Formula I, the disclosure of Kumar is deemed to anticipate each and every limitation of the instantly filed claims.  Applicants specification (paragraph 67) sets forth that “the surface polysaccharide antigen from C. perfringens HN13 is a specific example of a glycan conforming to Formula 1.”  Additionally, the composition disclosed by Kumar et al contained water, which as defined by Applicants specification (page 11) is a pharmaceutically acceptable diluent.

 	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 28, 2022